In an action to recover damages for breach of contract, defendants appeal from an order of the Supreme Court, Bangs County, dated March 2, 1961, which: (1) granted plaintiff’s motion for leave to renew and reconsider defendants’ motion for change of venue from Kings County to Ulster County; (2) recalled and vacated a prior decision and order of said court, dated December 19, 1960, granting defendants’ said motion for a change of venue; and (3) referred the motion to an Official Referee “to hear and determine if the parties so agree, otherwise to hear and report.” Appeal dismissed, without costs. In our opinion, the order is essentially an order referring the motion to an Official Referee to hear and report; such an order is not appealable (Matter of Hipp, 282 App. Div. 880). Moreover, the provisions contained in this order granting reconsideration of the motion for change of *678venue and recalling and vacating the prior order, without further passing upon the merits of the main motion, do not serve to make the order appealable (see Civ. Prac. Act, § 609); such provisions are purely administrative and in the nature of rulings during the course of a trial. This order is to be distinguished from an order determining the merits upon reconsideration based on additional or new facts (cf. Van Valkenburgh v. Lutz, 6 A D 2d 812). Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.